Title: To John Adams from J. H. Tiffany, 7 July 1819
From: Tiffany, J. H.
To: Adams, John


				
					Sir
					Schoharie Bridge 7. July, 1819.
				
				This morning’s mail brought me the new & valuable vol. of Novanglus & Massachutensis, for which I pray you to accept my profoundest thanks. The topics & the times to which these essays belong, are interesting beyond all others historical or political, unless we except the revolution itself, to which they furnish the prologue. It is a cruel alternative to oppose one’s bosom friend, or country; but magnanimity could not hesitate to suspend the enjoyments of friendship for the paramount rights & offices of patriotism. Had Novanglus yielded to the persuasions of the former, America might long, perhaps forever, have bewailed the consequences. I shall endeavor to bestow on these letters, the consideration they claim—Be asured, Sir, of my sense of your / kind & condescending attention, & of / my highest respect & veneration—
				
					J. H. Tiffany
				
				
			